 Case 18-13291-KHK            Doc 18 Filed 10/27/18 Entered 10/28/18 00:34:27                          Desc Imaged
                                   Certificate of Notice Page 1 of 4
                                       United States Bankruptcy Court
                                             Eastern District of Virginia
                                                 Alexandria Division
                                             200 South Washington Street
                                                Alexandria, VA 22314

                                                             Case Number 18−13291−KHK
In re:                                                       Chapter 7
Pedro Felipe Valdes                                          Ana Maria Aldana
14531 Old Mill Rd                                            14531 Old Mill Rd
Centreville, VA 20121                                        Centreville, VA 20121

SSN: xxx−xx−1404            EIN: NA                          SSN: xxx−xx−9718            EIN: NA



                                 NOTICE OF RESIGNATION OF TRUSTEE
                               AND APPOINTMENT OF SUCCESSOR TRUSTEE

 Notice is hereby given that the previously appointed interim trustee in this case has resigned as a trustee effective
 October 17, 2018 .

 Notice is further given that unless there is filed within ten (10) days of the date of this notice a request by a party
 in interest for the election of a trustee, the following has been appointed successor interim trustee and will become
 and serve as permanent trustee:

 Kevin R. McCarthy
 McCarthy & White, PLLC
 8508 Rehoboth Ct.
 Vienna, VA 22182

 (703)770−9261




 Dated: October 25, 2018                                      For the Court,

                                                              William C. Redden, Clerk
 (VAN−026)                                                    United States Bankruptcy Court
     Case 18-13291-KHK          Doc 18 Filed 10/27/18 Entered 10/28/18 00:34:27                Desc Imaged
                                     Certificate of Notice Page 2 of 4
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                  Case No. 18-13291-KHK
Pedro Felipe Valdes                                                                     Chapter 7
Ana Maria Aldana
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0422-9           User: douglasse              Page 1 of 3                   Date Rcvd: Oct 25, 2018
                               Form ID: VAN026              Total Noticed: 96


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 27, 2018.
db/jdb         +Pedro Felipe Valdes,     Ana Maria Aldana,    14531 Old Mill Rd,    Centreville, VA 20121-2520
cr             +MGC Mortgage, Inc.,     1 Corporate Drive,    Suite 360,    Lake Zurich, IL 60047-8945
14549298       +AR Jon Portable Toilet,     327 Owaisssa Rd. SE,    Vienna, VA 22180-5998
14549299       +AR Remodeling,    148 Cabbel Dr.,    Manassas, VA 20111-2360
14549289       +Agricultural Federal Credit Un,     PO Box 2225,    Merrifield, VA 22116-2225
14549290       +Airtron Mid-Atlantic,     5123 Pegasus Ct., Ste. M,    Frederick, MD 21704-7253
14549291       +Alejandro Painting,     505 S Lee Rd.,    Sterling, VA 20164-2757
14549292       +Alina Hu,    1718 Chateau Ct.,    Mc Lean, VA 22101-4616
14564336       +Allied Building Products, LLC,     Richard M. Sissman VSB #35119,     8133 Leesburg Pike, Suite 400,
                 Tysons Corner, VA 22182-2706
14549293       +Allied Interior Products,     21 Lawson Rd., Ste. A,     Leesburg, VA 20175-4460
14549294        Allstate Insurance Co.,     9316 Old Keene Mill Rd,    Chantilly, VA 20151-0000
14549295       +Amex DSNB,    PO Box 8218,    Mason, OH 45040-8218
14549296       +Ana Maria Brockmann Quiroga,     5750 Colchester Road,     Fairfax, VA 22030-6403
14549297       +Appliance Connection,     13851 Telegraph Rd.,    Woodbridge, VA 22192-4633
14549300       +Artifact LLC,    14113 Robert Paris Ct #103,     Chantilly, VA 20151-4200
14549303       +BMC East LLC,    10589 Redoubt Rd.,     Manassas, VA 20110-2017
14561305       +BMC East, LLC,    t/a Stock Building Supply, LLC.,     Richard M. Sissman,
                 1890 Preston White Drive Suite 100,      Reston, VA 20191-5430
14561306       +Beacon Sales Acquisition Inc,     t/a The Roof Center,     Richard M. Sissman,
                 1890 Preston White Drive Suite 100,      Reston, VA 20191-5430
14559190       +Beacon Sales Acquisition, Inc. t/a The Roof Center,       c/o Fracassi Mahdavi Sissman & Rand LLP,
                 Richard Sissman Esquire,     8133 Leesburg Pike Suite 400,     Tysons Corner VA 22182-2706
14549302       +BlueLine Rental,    PO Box 840062,     Dallas, TX 75284-0062
14549304       +Botero Homes, LLC,    11150 Sunset Hills Road,     #309,    Reston, VA 20190-5335
14549305        BrainWave Advisors LLC,     1227 San Filippo Ct.,    San Jose, CA 95128-4053
14549306        Brian & Jennifer Yi,     11335 Vale Rd.,    Mc Lean, VA 22101-0000
14549307        Brian Yan,    11335 Vale Rd.,    Falls Church, VA 22046-0000
14549308       +Brickwall Printing & Graphics,     14088-D Sullyfield Cir.,     Chantilly, VA 20151-1624
14549309       +Bull Run CADD,    8512 Craggan Ln.,     Manassas, VA 20109-4289
14549311       +Choice Stairways,    231 Bugeye Square,     Prince Frederick, MD 20678-3477
14549312       +Claudia Hoffman,    2825 Aquarius Ave.,     Silver Spring, MD 20906-1812
14549313       +Constanza Patterson,     1434 Cola Dr.,    Mc Lean, VA 22101-3159
14549314       +Construction Inspection Svcs,     31 Sycolin Rd.,    Leesburg, VA 20175-4106
14549315       +Credit Acceptance Corp.,     PO Voz 551888,    Detroit, MI 48255-1888
14549316       +Davenport Tru Team,     7400 Gateway Ct.,    Manassas, VA 20109-7312
14549317       +Delta Concrete,    10480 Colonel Ct.,     Manassas, VA 20110-4199
14549318       +Demarr Construction,     2504 Moon Drive,    Falls Church, VA 22043-3235
14549320       +Dongmei Zhang,    6803 Lumsden St.,     Mc Lean, VA 22101-5126
14549321       +Era Cabinets,    2408 Columbia Pike,     Arlington, VA 22204-4407
14549322        Escalera Plumbing LLC,     1335 North Cottage Rd.,    Sterling, VA 20164-0000
14549323       +Feng Lui & Nan Yang,     1409 Cola Dr.,    Mc Lean, VA 22101-3103
14549324       +Fireside Hearth & Home,     10126 Harry J. Parrish Blvd.,     Manassas, VA 20110-7813
14549325        Frank Antezana & D. Versalovic,     5750 Colchester Road,     Mc Lean, VA 22101-0000
14549326       +Givago Growth,    1434 Cola Dr.,    Mc Lean, VA 22101-3159
14549327       +H&L Electric,    2390 Generation Dr.,     Reston, VA 20191-3032
14549328       +Homayoun Talieh,    19908 Bella Vista Ave.,     Saratoga, CA 95070-5916
14549329       +Home Depot,    PO Box 9001030,    Louisville, KY 40290-1030
14549330       +Inova Engineering,    25209 Larks Terrace,     Chantilly, VA 20152-6682
14549339       +JK Glass LLC,    3941 Persimmon Dr., Ste. 101,     Fairfax, VA 22031-4167
14549340       +JP Masonry,    6004 Artemus Rd.,    Gainesville, VA 20155-1539
14549341       +JP Valdes,    6802 Van Fleet Dr.,    Mc Lean, VA 22101-5140
14549334       +Jeffrey Neilsen,    5801 Malvern Hill Ct.,     Haymarket, VA 20169-6199
14549335       +Jennifer Guo Spinelli,     2233 Whitcomb Pl.,    Falls Church, VA 22046-1852
14549336       +Jim Xi,    1726 Lansing Ct.,    Mc Lean, VA 22101-5255
14549337       +Jin Li,    6809 Karlson St.,    Mc Lean, VA 22101-5118
14549338       +Jingjing Ye,    1710 Warner Ave.,    Mc Lean, VA 22101-5041
14549342       +Juan P. Valdez,    1434 Cola Dr.,    Mc Lean, VA 22101-3159
14549343      #+KNF Engineering,    42687 Leaflet Ln.,     South Riding, VA 20152-3965
14549344       +Larry Zhang,    7324 Old Dominion Dr.,     Mc Lean, VA 22101-2644
14549345       +LoanMe,    PO Box 5645,    Orange, CA 92863-5645
14549346       +Lucy Sun,    6809 Churchill Rd.,    Mc Lean, VA 22101-2822
14549350       +MGC Mortgage,    1 Corporate Dr. #360,     Lake Zurich, IL 60047-8945
14552864       +MGC Mortgage, Inc.,     Mark D. Meyer, Esq.,    Rosenberg & Associates, LLC,
                 4340 East West Highway, Suite 600,      Bethesda, MD 20814-4411
14549351       +MM Electric,    6603 Fisher Ave.,    Falls Church, VA 22046-1816
14549347       +Macy’s,    PO Box 8218,    Mason, OH 45040-8218
14549348       +Marble Solutions,    13825 Redskin Dr.,     Herndon, VA 20171-3207
14549349       +Matthew Zhao,    1036 Carper St.,    Mc Lean, VA 22101-2105
14549354       +NOVA Homes Investors,     5730 Walcott Ave.,    Fairfax, VA 22030-6333
14549352       +Nationstar Mortgage,     350 Highland Rd.,    Houston, TX 77009-6623
14549353       +Ngoc Le,    7204 Beverly St.,    Annandale, VA 22003-5833
14549355       +Ocwen Loan Servicing,     P.O. Box 660264,    Dallas, TX 75266-0264
      Case 18-13291-KHK                Doc 18 Filed 10/27/18 Entered 10/28/18 00:34:27                               Desc Imaged
                                            Certificate of Notice Page 3 of 4


District/off: 0422-9                  User: douglasse                    Page 2 of 3                          Date Rcvd: Oct 25, 2018
                                      Form ID: VAN026                    Total Noticed: 96


14549356          +PayPal Credit,    PO Box 71202,    Charlotte, NC 28272-1202
14549357          +Ping Mu,    821 Leigh Mill Rd.,    Great Falls, VA 22066-2621
14549358          +Potomac Valley Brick & Supply,     15810 Indianola Dr., Ste. 100,    Rockville, MD 20855-2680
14549359           Prime Rate Premium Corporation,     PO Box 580016,    Florence, SC 29502-0000
14549360         ++SOTHEBY FLOORS INCORPORATED,      ATTN ATTN TRACI ROBINSON,    12079 CADET COURT,
                    MANASSAS VA 20109-7897
                  (address filed with court: Sotheby Floors,       12079 Cadet Ct.,   Manassas, VA 20109-0000)
14549361          +Spatzio Concepts,    19908 Bella Vista Ave.,     Saratoga, CA 95070-5916
14549362          +Specialized Loan Services,     P.O. Box 105219,    Atlanta, GA 30348-5219
14549363          +Su Mya Lin,    9430 River Rd.,    Potomac, MD 20854-4632
14549364          +TD Bank,    PO Box 218,   Lewiston, ME 04243-0218
14549365          +The Roof Center,    5900 Farrington Ave.,     Alexandria, VA 22304-4824
14549366          +Top Quality Kitchen Granite,     & Marble,    14041 Willard Rd.,   Chantilly, VA 20151-2928
14549367          +Total Lawn Care,    PO Box 11163,    Manassas, VA 20113-0163
14549368          +Trim & Carpentry Inc.,    2623 Arlington Dr., Apt. 102,     Alexandria, VA 22306-2694
14549369          +Vector Security,    2000 Ericsson Dr.,     Warrendale, PA 15086-6511
14549370           Vector Security,    2001 Ericsson Dr.,     Warrendale, PA 15086-0000
14549372          +Vivian Pan,    7010 Churchill Rd.,    Mc Lean, VA 22101-2608
14549373          +Weilong Wang,    6446 Divine St,    McLean, VA 22101-4619
14549374          +WizdomBridge LLC,    22059 Autction Barn Dr.,     Ashburn, VA 20148-4111
14549375          +Yang & Nick Jin,    7407 Bethune St.,    Falls Church, VA 22043-1350
14549376          +Ying Zhao,    7102 Sea Cliff Road,    Mc Lean, VA 22101-5030
14549377          +Zhen Yang,    4613 Carisbrooke Ln.,    Fairfax, VA 22030-6198
14549378          +Zhongren Gu,    1932 Beaver Ln.,    Mc Lean, VA 22101-5533
14549333          +iTech AG, LLC,    1621 N Kent St. #815,     Arlington, VA 22209-2125

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
14549301       +E-mail/Text: g17768@att.com Oct 26 2018 03:25:59      AT&T,    4331 Communications Dr.,
                 Floor 4W,   Dallas, TX 75211-1300
14579942        E-mail/Text: bankruptcy@bbandt.com Oct 26 2018 03:26:22       BB&T,   PO BOX 1847,
                 WILSON NC 27894
14549319       +E-mail/Text: electronicbkydocs@nelnet.net Oct 26 2018 03:26:59       Dept of Education/Nelnet,
                 3015 Parker Rd., #400,   Aurora, CO 80014-2904
14549331       +E-mail/Text: cio.bncmail@irs.gov Oct 26 2018 03:26:15       Internal Revenue Service,
                 2970 Market St.,   Philadelphia, PA 19104-5002
14549360        E-mail/Text: trobinson@sothebyfloors.com Oct 26 2018 03:25:55       Sotheby Floors,
                 12079 Cadet Ct.,   Manassas, VA 20109-0000
14549371       +E-mail/Text: bkr@taxva.com Oct 26 2018 03:27:37     Virginia Department of Tax,     PO Box 2369,
                 Richmond, VA 23218-2369
                                                                                              TOTAL: 6

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Allied Building Products LLC
cr                BMC East, LLC t/a Stock Building Supply, LLC
cr                Beacon Sales Acquisition Inc t/a The Roof Center
14549310          Capital One
14549332*       ++INTERNAL REVENUE SERVICE,    CENTRALIZED INSOLVENCY OPERATIONS,   PO BOX 7346,
                   PHILADELPHIA PA 19101-7346
                 (address filed with court: Internal Revenue Service,     Austin, TX 73301-0010)
                                                                                               TOTALS: 4, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 27, 2018                                            Signature: /s/Joseph Speetjens
     Case 18-13291-KHK         Doc 18 Filed 10/27/18 Entered 10/28/18 00:34:27               Desc Imaged
                                    Certificate of Notice Page 4 of 4


District/off: 0422-9          User: douglasse             Page 3 of 3                  Date Rcvd: Oct 25, 2018
                              Form ID: VAN026             Total Noticed: 96

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 25, 2018 at the address(es) listed below:
              John P. Fitzgerald, III    ustpregion04.ax.ecf@usdoj.gov
              Kevin M. O’Donnell    on behalf of Debtor Pedro Felipe Valdes kmo@henrylaw.com,
               marcel@henrylaw.com
              Kevin M. O’Donnell    on behalf of Joint Debtor Ana Maria Aldana kmo@henrylaw.com,
               marcel@henrylaw.com
              Kevin R. McCarthy    krm@mccarthywhite.com, kmccarthy@remote7solutions.com;DC07@ecfcbis.com
              Mark David Meyer   on behalf of Creditor    MGC Mortgage, Inc. bk@rosenberg-assoc.com
              Richard M. Sissman    on behalf of Creditor   Allied Building Products LLC rsissmanesq@his.com
              Richard M. Sissman    on behalf of Creditor   Beacon Sales Acquisition Inc t/a The Roof Center
               rsissmanesq@his.com
              Richard M. Sissman    on behalf of Creditor   BMC East, LLC t/a Stock Building Supply, LLC
               rsissmanesq@his.com
                                                                                              TOTAL: 8
